Citation Nr: 0926821	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  02-04 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for residuals of encephalitis.  

2.  Entitlement to an initial rating higher than 20 percent 
for cervical spine arthritis.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from May 
1942 to October 1945.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from June 2001 and September 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (RO), in 
Huntington and Roanoke, Virginia.  A June 2001 rating 
decision, by the Huntington RO, denied an increased rating 
for residuals of encephalitis and entitlement to TDIU.  
Notably, jurisdiction over his claims was subsequently 
transferred to the RO in Roanoke, and that office ultimately 
forwarded the appeal of those issues to the Board.  

The Board remanded the Veteran's appeal of the encephalitis 
and TDIU claims in September 2003 and March 2005 for further 
development and adjudication.  In September 2005, another 
rating decision by the Roanoke RO granted service connection 
for arthritis of the cervical spine, as a residual of his 
already service-connected encephalitis, and assigned an 
initial 20 percent rating from April 14, 2003.  The Veteran 
appealed that decision by requesting a higher initial rating.  

In October 2006, the Board issued a decision denying all 
three issues on appeal.  The Veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  
In July 2008, the Court vacated the Board's decision and 
remanded the case to the Board for further development and 
readjudication, taking into consideration matters raised in 
its order.  The Court entered judgment in August 2008.  

In February 2009, the Board remanded the case to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In May 2009, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claims and returned the file to the Board for further 
appellate review.  As such, all three claims are once again 
before the Board for appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The medical evidence shows that the Veteran has diplopia 
at 20 degrees of lateral gaze in either direction and 
intermittent central diplopia, equivalent to impairment of 
central visual acuity of 5/200.  

2.  The Veteran's cervical spine disability has not been 
manifested by intervertebral disc syndrome (IVDS).  There is 
no evidence confirming radiculopathy/neuropathy due to his 
cervical spine disability.  

3.  There is no objective evidence that the Veteran's 
cervical spine arthritis manifests limitation of forward 
flexion of the cervical spine to 15 degrees or less, nor any 
ankylosis of the entire cervical spine, including either 
favorable or unfavorable ankylosis.  

4.  The April 2009 VA examination report indicates that the 
Veteran's cervical spine arthritis has no impact on his 
sedentary or non-physical employment, which necessarily 
includes the Veteran's reported occupational backgrounds of 
accountant or bookkeeper.  He is not precluded from obtaining 
or maintaining substantially gainful employment because of 
his service-connected cervical spine arthritis.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 50 percent for 
residuals of encephalitis are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.14 4.84a, 
Diagnostic Codes 6074, 6090, 6092 (2008).  

2.  The criteria are not met for an initial rating higher 
than 20 percent for the Veteran's service-connected cervical 
spine arthritis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5290 (effective prior to September 26, 
2003); Diagnostic Codes 5242 (effective September 26, 2003).

3.  The criteria are not met for a TDIU.  38 U.S.C.A. § 1155 
(West Supp. 2005); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 
4.16, 4.19 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but deficiencies regarding what portions of 
evidence VA would obtain and what portions the Veteran must 
provide did not.  (slip. op. at 3).  

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
March 2009.  This letter informed him of the evidence 
required to substantiate his claim, and of his and VA's 
respective responsibilities in obtaining supporting evidence.  
Also the May 2009 letter, sent concurrently with the May 2009 
SSOC, complied with Dingess by discussing the disability 
rating and downstream effective date elements of the claim.  
However, there has been no reason for the RO to again go back 
and readjudicate the claim, such as in another SSOC, because 
the Veteran has not submitted any additional evidence in 
response to that additional Dingess notice.  38 C.F.R. 
§§ 19.31, 19.37 (West 2002 and Supp. 2007); see again, 
Mayfield IV and Prickett, supra.  That is to say, the absence 
of another SSOC after the most recent May 2009 notice is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered would 
be no different than the previous adjudication.  Cf. Medrano 
v. Nicholson, 21 Vet. App. 165, 173 (2007).

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Significantly, 
following remand by the Court, and then the Board, 
he received additional notice regarding his increased rating 
claim, for residuals encephalitis, in a March 2009 letter 
complying with the requirements of the recent Court decision 
in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims that are 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and identified 
private treatment records.  He was also provided VA 
compensation examinations to assess the severity of his 
service-connected encephalitis residuals and cervical spine 
arthritis.  He was also given a VA compensation examination 
and medical opinion as to whether the Veteran is unable to 
secure and maintain gainful employment (physical or 
sedentary) in light of his service-connected cervical spine 
arthritis.  
The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. § 
3.327(a) (2008).  Here, a VA compensation examination of the 
Veteran's service-connected eye disability was provided in 
July 2005, and for the cervical spine examination and claimed 
TDIU in April 2009, so relatively recently.  And the April 
2009 VA examination notably considered the Veteran's lay 
assertions of sleeping difficulty due to neck stiffness and 
pain, allegedly related to his cervical spine arthritis.  
Consequently, further examinations to evaluate the severity 
of the Veteran's encephalitis, cervical spine arthritis, and 
claimed TDIU are not warranted because there is sufficient 
evidence, already of record, to fairly decide these claims 
insofar as assessing the severity of the condition.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 
7 Vet. App. 517, 526 (1995).  Therefore, the Board finds that 
VA has complied with the duty-to-assist requirements.

II.  Increased Rating Higher 
Than 50 Percent for Residuals 
of Encephalitis

The Veteran claims that his residuals of encephalitis have 
worsened in severity beyond his current 50 percent rating.  
For the reasons set forth below, however, the Board finds no 
basis to grant the claim.  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity. Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994); 38 C.F.R. § 4.2.

Staged ratings are, however, appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
temporal focus for adjudicating an increased-rating claim is 
on the evidence concerning the state of the disability from 
the time period one year before the claim was filed until VA 
makes a final decision on the claim.  See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Encephalitis is rated under Diagnostic Code (DC) 8000.  Under 
these criteria, a 100 percent rating is to be assigned when 
active febrile disease is manifested.  Otherwise, the 
disability is rated on the basis of residuals of the 
disorder, with a minimum 10 percent rating.  Here, there is 
no indication from the medical evidence of record that the 
Veteran has active febrile disease.  Therefore, the Veteran's 
encephalitis must be rated on the basis of any residuals.  

The Veteran's only residual of his service-connected 
encephalitis is sixth nerve palsy/paralysis with diplopia on 
lateral gaze bilaterally, as per the diagnosis of the July 
2005 VA neurological and eye examination reports.  VA's 
rating schedule provides that disabilities involving the 
sixth nerve are to be rated on the basis of impairment of eye 
muscle function for diplopia under Code 6092.  38 C.F.R. 
§§ 4.84a, 4.124a (2008).  In turn, DC 6092 refers to the 
rating schedule for DC 6090.

Under this DC, ratings are based on the degree of diplopia 
and the equivalent visual acuity.  38 C.F.R. Part 4 (2008).  
The ratings are applicable to only one eye.  A rating cannot 
be assigned for both diplopia and decreased visual acuity or 
field of vision in the same eye.  When diplopia is present 
and there is also ratable impairment of visual acuity or 
field of vision of both eyes, the ratings for diplopia will 
be applied to the poorer eye while the better eye is rated 
according to the best-corrected visual acuity or visual 
field.  When the diplopia field extends beyond more than one 
quadrant or more than one range of degrees, the evaluation 
for diplopia will be based on the quadrant and degree range 
that provide the highest evaluation.  When diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken one step worse, but no 
worse than 5/200.  38 C.F.R. §  4.84a, DC 6090 (2008).

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
38 C.F.R. §  4.84a, DC 6090 (2008).

The treatment records and letters of private physicians, 
dated from April 1997 through May 2005, generally note the 
Veteran's diplopia, but do not contain any specific clinical 
findings.  An April 1997 letter from a private neurologist, 
however, states that the Veteran's sixth nerve paralysis had 
resulted in very poor peripheral vision which requires him to 
turn his head constantly in order to see peripherally.  

A VA neurological examination was conducted in May 2001 to 
evaluate the service-connected bilateral sixth nerve palsy 
and the Veteran's complaint of recurrent headaches.  The 
Veteran reported that, following the episode of in-service 
encephalitis, he had diplopia on lateral, but not central, 
gaze and that the impairment had remained stable since 1942.  
He also indicated that he had had recurrent headaches for the 
previous few years.  On examination, the Veteran had diplopia 
on lateral gaze in both eyes, but there was no diplopia on 
looking forward.  The examiner's impression was of bilateral 
abducens (sixth nerve) palsy and chronic headaches, probably 
tension headaches.  

Another VA neurological examination conducted in April 2003 
by the same physician confirmed the prior findings concerning 
diplopia.  The examiner commented that he did not expect the 
condition to change, inasmuch as it had remained stable for 
many years, and that the Veteran was able to perform his 
duties as an accountant despite his impairment of eye 
movement.  

In July 2005, the Veteran underwent a VA eye examination.  
That examiner included a field vision chart showing diplopia 
at 20 degrees in gaze in all directions and intermittent 
central diplopia.  With correction, he was also found to have 
20/40 vision in the right eye and 20/60+ vision in the left 
eye.  The examiner also stated that the Veteran had limited 
useful eccentric gaze that might well impact ambulation in 
unfamiliar environments and balance, and he also stated that, 
"[t]he motility defect is sufficient to impact adversely on 
employability and independent living skills."  He further 
commented that there was mild visual field depression, but 
indicated that the association of that finding with 
encephalitis was unclear.  

The clinical findings of all examiners, private and VA, 
clearly show that the Veteran has had significant diplopia 
since his separation from service.  Only the July 2005 VA 
examiner, however, reported clinical findings in terms of the 
rating criteria.  The findings on that examination show that 
the Veteran has diplopia on any attempt at lateral gaze in 
either direction and intermittent central diplopia.  
Affording the Veteran the benefit of the doubt, those 
findings are consistent with equivalent impairment of central 
visual acuity of 5/200.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.84a, Code 6092.  Again, when diplopia exists in 
two individual and separate areas of the same eye, the 
equivalent visual acuity will be taken to be no worse than 
5/200 for the poorer (left) eye, while the better (right) eye 
is rated according to the best-corrected visual acuity or 
visual field.  38 C.F.R. §  4.84a, DC 6090 (2008).  

Visual acuity is rated based on best distant vision 
obtainable after correction by eyeglasses.  38 C.F.R. § 4.75 
(2008).  As noted above, the diagnostic criteria above 
provide the equivalent impairment of central visual acuity 
for one eye.  In order to determine the proper rating, the 
visual acuity in the "other" eye is taken to be normal.  
The rating schedule indicates that, for vision in one eye of 
5/200, with vision in the other eye of 20/40 or better 
(normal), a 30 percent rating is assigned.  38 C.F.R. § 
4.84a, DC 6074 (2008).  Inasmuch as the above notes indicate 
that the equivalent visual acuity for diplopia can be taken 
to be no worse than 5/200, a 30 percent rating is the maximum 
rating that can be assigned on that basis.  Id.  Because a 50 
percent rating is currently in effect for the disability, a 
higher rating may be assigned.  

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the claim for a 
disability rating higher than 50 percent for the Veteran's 
residuals of encephalitis for the entire period at issue.  
And since the preponderance of the evidence is against his 
claim, there is no reasonable doubt to resolve in his favor.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III.  Initial Rating Higher than 20 percent for Cervical 
Spine Arthritis

It does not appear that the Veteran ever filed a claim for 
service connection concerning his cervical spine.  Instead, 
the RO determined that this claim was reasonable raised from 
the record when a VA examiner on April 14, 2003, concluded 
that the Veteran's arthritis of the cervical spine was 
secondary to his service-connected sixth nerve palsy 
(residuals of encephalitis).  In effect, the April 2003 VA 
examination report served as his claim.  Based on this nexus 
opinion, the RO granted service connection for cervical spine 
arthritis and assigned a 20 percent disability rating, 
effective April 14, 2003.  

Since the Veteran's claim arises from his disagreement with 
the initial rating assigned following the grants of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).

Arthritis is rated on the basis of limitation of motion under 
the appropriate DCs for the specific joint or joints 
involved.  See 38 C.F.R. § 4.71a, DCs 5003, 5010.  And at the 
time of the April 2003 VA examination, limitation of motion 
of the cervical spine was evaluated under DC 5290.  This code 
provided a 10 percent rating for slight limitation of motion, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion of the 
cervical spine.  38 C.F.R. § 4.71a, DC 5292.  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
However, the Schedule for Rating Disabilities provides some 
guidance by listing normal ranges of motion of the cervical 
spine for VA purposes to be 45 degrees of flexion, 45 degrees 
of extension, 45 degrees of lateral flexion, and 80 degrees 
of rotation.  See Schedule for Rating Disabilities effective 
September 26, 2003, Plate V. 68 Fed. Reg. 51,458 (Aug. 27, 
2003).  

The Board notes that the criteria for rating disabilities of 
the spine were amended shortly after the April 2003 VA 
examination report.  The Board is generally required to 
consider the claim in light of both the former and revised 
schedular rating criteria to determine whether an increased 
rating for the Veteran's cervical spine disability is 
warranted.  VA's Office of General Counsel has determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  See VAOPGCPREC 3-00; 38 
U.S.C.A. § 5110(g).  

Effective September 26, 2003, that portion of the rating 
schedule pursuant to which diseases and injuries of the spine 
are evaluated was revised.  The Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, institutes a general rating 
formula for evaluating diseases and injuries of the spine, 
which applies to arthritis.  See 38 C.F.R. § 5242.  Under 
this general rating formula, a 20 percent rating is warranted 
for forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees, or if the combined 
range of motion of cervical spine is not greater than 170 
degrees.  The next higher rating of 30 percent is assigned if 
forward flexion of the cervical spine is 15 degrees or less, 
or for favorable ankylosis of the entire cervical spine.  A 
40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine.  See Id. 

Applying the above criteria to the facts of this case, the 
Board finds no basis to assign a disability rating higher 
than 20 percent for the Veteran's cervical spine arthritis 
since the initial grant of service connection.  In this 
regard, three VA examination reports show no more than 
moderate limitation of motion of the cervical spine, as well 
as flexion greater than 15 degrees, thereby providing highly 
probative evidence against the claim.  

The first examination in April 2003 indicated that he had 
neck pain at 20 degrees of flexion, at 30 degrees of rotation 
to the left, and at 20 degrees of rotation to the right.  The 
second examination in March 2006 indicated that his cervical 
spine demonstrated forward flexion from 0 to 40 degrees, 
extension from 0 to 25 degrees, right rotation of 35 degrees, 
and left rotation of 40 degrees.  All movement caused pain.  
And the third examination in April 2009 showed flexion from
 0 to 45 degrees, extension from 0 to 10 degrees, and lateral 
rotation from 0 to 80 in both direction, all of which caused 
pain. 

The Board notes that these findings do not reflect severe 
limitation of motion of the cervical spine, as required for a 
30 percent rating under the former criteria.  See Plate V. 68 
Fed. Reg. 51,458 (Aug. 27, 2003).  In this regard, the three 
VA examination reports note that his cervical spine has 
motion in every direction, with a 25-degree loss of flexion 
in April 2003, a 5-degree loss of flexion in March 2006, and 
full flexion in April 2009.  The Board also points out that 
his cervical spine demonstrated full rotation in both 
directions during his most recent examination in April 2009.  
These findings are analogous with either mild or moderate 
limitation of motion, but certainly not severe, as required 
for a higher rating of 30 percent under the former criteria.  
38 C.F.R. § 4.71a, DC 5290.

And since these findings clearly show that his cervical spine 
has flexion greater than 15 degrees, with motion in every 
direction, a disability rating higher than 20 percent is not 
warranted under the revised rating criteria.  See 38 C.F.R. 
§ 4.71a, DC 5242.  In other words, the Veteran's spine is not 
ankylosed.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) 
and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing 
Saunders Encyclopedia and Dictionary of Medicine, Nursing, 
and Allied Health at 68 (4th ed. 1987)] (ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure). 

The Board also finds that a disability rating higher than 20 
percent is not warranted based on functional loss due to 
pain, weakness, fatigability, or incoordination of the 
cervical spine.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca v. Brown, 8 Vet. App. 202, 204-08 (1995).  The March 
2006 and April 2009 VA examination reports note that pain was 
present with all movements of the cervical spine.  But this 
pain has already been considered in the current 20 percent 
disability rating.  In any event, the March 2006 VA 
examination report includes a medical opinion that there was 
no decreased range of motion or joint function that was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Although the April 2009 
VA examination did not address these factors, since the 
examiner indicated that doing so would be too speculative, it 
was noted that pain was only present at the end of each 
movement, thereby indicating that most of the movements were 
pain free.  In addition to the VA examination reports, 
records from Dr. A.K., dated in December 2002 and January 
2003, note the Veteran's complaints that his cervical pain 
was growing worse.  Dr. A.K. indicated that the Veteran had 
moderate pain on flexion and extension of the neck, but no 
focal weakness in the upper extremities.  In light of these 
findings showing pain, but no significant functional loss due 
to pain, a disability rating higher than 20 percent is not 
warranted pursuant to 38 C.F.R. §§ 4.40,4.45, and 4.59.

The Board notes that the Court, and then the Board, remanded 
the case so that a VA examiner could accurately assess the 
Veteran's lay assertions of sleeping difficulty due to 
constant neck pain and stiffness.  However, the April 2009 VA 
examiner attributed any sleeping problems to the Veteran 
advanced age and depression, and not to cervical spine 
problems.  Indeed, the Veteran himself denied sleeping 
problems related to his cervical spine at that examination.  
Consequently, there is simply no basis to assign a disability 
rating higher than 20 percent based on the Veteran's sleeping 
problems since they have been attributed to nonservice-
connected factors.  See Mittleider v. West, 11 Vet. App. 181 
(1998) (when it is not possible to separate the effects of 
the service-connected condition from a nonservice- connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.)

It is worth mentioning that separate ratings are available 
for neurological manifestations due to intervertebral disc 
syndrome (IVDS) of the spine.  38 C.F.R. 4.71a, § 5243.  But 
since the Veteran's cervical spine arthritis does not involve 
IVDS, the Board will not consider these criteria.  In this 
regard, X-rays associated with the April 2009 VA examination 
report show extensive degenerative joint disease, significant 
disc space narrowing at C3-4, C4-5, and C6-7.  What is 
missing, however, is evidence of encroachment on a cervical 
nerve.  This is consistent with the fact that none of the 
medical records show neurological findings in either upper 
extremity.  

In conclusion, the Board finds the preponderance of the 
evidence is against a disability rating higher than 20 
percent for the Veteran's service-connected cervical spine 
arthritis.  In reaching this decision, the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the Veteran's claim, 
the doctrine of reasonable doubt is not for application, 38 
U.S.C.A. § 5107(b), and the appeal is denied.

IV.  TDIU

The Veteran contends he is entitled to a TDIU due to his 
service-connected disabilities involving his cervical spine 
and residuals of encephalitis with sixth nerve palsy.  For 
the reasons set forth below, however, the Board finds no 
basis to grant the claim.

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service 
connected disabilities. 38 C.F.R. § 4.16(a) (2008).  If there 
is only one such disability, it must be rated at 60 percent 
or more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.

At present, the Veteran has two service-connected 
disabilities: residuals of encephalitis, rated at 50 percent, 
and arthritis of the cervical spine, rated at 20 percent 
rating.  His combined service-connected disability rating was 
50 percent prior to April 14, 2003, and 60 percent since that 
date.  See 38 C.F.R. § 4.25 (2008). This means he does not 
currently, nor did he previously, satisfy the threshold 
minimum percentage rating requirements of 38 C.F.R. § 4.16(a) 
for a TDIU.  

But even though he fails to meet the percentage requirements 
of 38 C.F.R. § 4.16(a), if there is probative evidence 
indicating he is nonetheless unable to obtain and maintain a 
substantially gainful occupation because of the severity of 
his service-connected disabilities, his case must be referred 
to the Director of Compensation and Pension Service for 
consideration of possibly granting a TDIU on an extra-
schedular basis.  38 C.F.R. § 4.16(b) (2008).  See also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  The severity of 
the Veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on this issue must be addressed.  38 
C.F.R. § 4.16(b).

It is clear that the Veteran need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity.  The question must be 
looked at in a practical manner, and mere theoretical ability 
to engage in substantial gainful employment is not a 
sufficient basis to deny benefits.  The test is whether a 
particular job is realistically within the physical and 
mental capabilities of the claimant.  See Id.

Most of the VA examiners' opinions regarding employability 
fail to provide clearly articulated opinions, or else lacked 
rationales to support those opinions.  Notably, the April 
2003 VA examiner's opinion regarding the Veteran's 
employability appears to be incomplete, and ended abruptly 
with the words "some of his difficulty."  Strangely, a May 
2005 VA compensation examiner's addendum was provided by 
another physician, who attempted to interpret the meaning of 
the incomplete opinion provided in April 2003, resulting in 
an intrinsically speculative addendum.  Further, a July 2005 
neurological examination provided a negative opinion against 
his TDIU claim, but did not furnish any rationale.  On the 
other hand, a July 2005 eye examination provided an opinion 
supporting his claim of unemployability due to  his eye 
disorder, but similarly failed to furnish any rationale.  And 
the March 2006 VA examination of his cervical spine 
disability simply did not comment on his employability due to 
that service-connected disability.  

In addition, there is some favorable, private medical 
evidence concerning employability, although these opinions 
also suffer from significant deficiencies.  Two private 
neurologists stated that the Veteran is unemployable due to 
his service-connected sixth nerve palsy, without providing 
any rationale.  The Board then remanded the case in March 
2005 for additional clarification.  In response, Dr. W.M. 
stated that the Veteran "was unemployable in 1997, 2001 and 
I do not foresee him working in 2005 due to his bilateral 6th 
nerve palsy as a result of encephalitis when in the military 
with resulting degenerative cervical arthritis (due to loss 
of vision from 6th nerve palsey [sic]."  See statement by 
Dr. W.M., dated in May 2005.  Unfortunately, this opinion 
still lacks any clear rationale for why the Veteran's current 
encephalitis residuals would affect his employability, 
particularly as an accountant or bookkeeper.  The treating 
physicians who have provided opinions in this case that are 
favorable to the Veteran's claim have not supported their 
opinions by any evidence or other rationale.  Those favorable 
opinions are of limited, if any, probative value.  Moreover, 
the record does not contain any specific evidence as to why 
the Veteran's eye and cervical spine disabilities might 
prevent him from working as an accountant, as he did for many 
years prior to his retirement.  

The April 2007 VA examiner commented on the TDIU claim by 
stating it is at least as likely as not that the Veteran's 
cervical spine arthritis has some impact on his physical job 
or physical employment.  The examiner reasoned, "[i]f we 
disregard his age, the Veteran cannot dig the ground, carry 
heavy objects and also life heavy objects..."  But even more 
significantly, the examiner commented that the arthritis does 
not impair the Veteran's employability, regarding his 
particular line of work.  Indeed, the examiner stated, 
"[r]egarding his sedentary employment, the Veteran's neck 
does not bother when he sits for a prolonged period of time, 
and he also has can write properly.  Therefore, the Veteran's 
cervical spine has no impact upon to his sedentary or non-
physical employment."  Quite notably in this regard, the 
Veteran's occupational background was an accountant and book 
keeper.  This opinion is highly probative, as it was based 
upon review of the claims file, and a thorough examination 
and interview.  

As noted at the outset, the 60 percent combined schedular 
rating that has been assigned is recognition that the 
impairment due to Veteran's service-connected disabilities 
makes it difficult to obtain and keep employment.  The 
question is, however, whether the Veteran is still capable of 
performing the physical and mental acts required by 
employment.  The Board finds that the preponderance of the 
evidence establishes that his service-connected disabilities 
do not render him incapable of securing and following a 
substantially gainful occupation.  38 C.F.R. § 4.16; 
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

V.  Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 50 percent and 20 percent schedular 
ratings for encephalitis residuals and cervical spine 
arthritis, respectively.  See 38 C.F.R. § 4.1 (indicating 
that, generally, the degrees of disability specified in the 
Rating Schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  With respect to the encephalitis residuals, 
there is no evidence that the Veteran's eye disorder causes 
marked interference with employment.  He has submitted no 
evidence of excessive time off from work due to the 
disability or that it specifically impairs his ability to 
obtain or sustain employment in his prior career as an 
accountant or bookkeeper.  

Further, regarding the spine disability, the April 2009 VA 
examiner opined that the Veteran's cervical spine does not 
impact his sedentary or non-physical employment, which 
includes work as an accountant or bookkeeper.  Furthermore, 
there is no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).


ORDER

The claim for a rating higher than 50 percent for residuals 
of encephalitis is denied.

The claim for an initial rating higher than 20 percent for 
cervical spine arthritis is denied.

The claim for a TDIU is denied.




____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


